Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is effective as
of the 18th day of September 2006 between Brian L. Farrey (“Executive”) and
Monster Worldwide, Inc., a Delaware corporation formerly known as TMP Worldwide
Inc. (the “Company”).

The purpose of this Agreement is to set forth the terms and conditions under
which Executive and the Company will terminate their employment relationship.

In consideration of the mutual promises of the parties made below, the parties
agree as follows:


1.     SEPARATION.  EXECUTIVE’S SEPARATION FROM THE COMPANY AND EACH OF ITS
AFFILIATES (AS DEFINED BELOW) IS EFFECTIVE AT 5:00 P.M. ON OCTOBER 1, 2006 (THE
“SEPARATION DATE”) AND AS OF SUCH DATE AND TIME EXECUTIVE HEREBY RESIGNS EACH
AND EVERY POSITION AS EMPLOYEE, OFFICER AND/OR DIRECTOR OF THE COMPANY AND EACH
OF ITS AFFILIATES.

1A. Transition.  Effective this date through the Separation Date, Employee’s
title shall change from President of Monster Technologies to Senior Vice
President.  Executive’s role during this time period shall be to assist in the
transition of responsibilities to any replacement, to oversee the transition of
technology services in connection with the disposition of the Recruitment
Advertising Division (N.A.) and any other services requested by the Chief
Operating Officer or his designee. Executive hereby agrees that he shall also
for the period from the Separation Date through December 31, 2006 make himself
available to answer questions or provide guidance regarding any transition or
technology issues.


2.     PAYMENTS.  THE COMPANY AND EXECUTIVE AGREE THAT THE FOLLOWING PAYMENTS
SHALL BE OR HAVE BEEN MADE AND BENEFITS SHALL BE OR HAVE BEEN PROVIDED TO
EXECUTIVE BY THE COMPANY:


(A)                                  REGULAR PAYROLL CHECKS THROUGH OCTOBER 1,
2006, ANY ACCRUED VACATION AND/OR PTO DAYS AND ALL EMPLOYEE WELFARE BENEFITS
REGULARLY PROVIDED WHICH HAVE ACCRUED THROUGH SUCH DATE; AND


(B)                                 A 2006 MANAGEMENT BONUS, IF ANY, AS NORMALLY
DETERMINED BY THE COMPANY’S BONUS CRITERIA AND PAID DURING SUCH NORMAL TIME
PERIOD. HOWEVER, SO LONG AS THERE IS COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH BONUS WILL NOT BE LESS THAN 75% OF EXECUTIVE’S $320,000 ANNUAL
SALARY, WHICH EQUALS $240,000.


ANY AND ALL PAYMENTS AND BENEFITS DESCRIBED IN THIS PARAGRAPH 2 SHALL BE REDUCED
BY APPLICABLE WITHHOLDING TAXES, NORMAL PAYROLL DEDUCTIONS AND AMOUNTS REQUIRED
BY LAW TO BE WITHHELD. THE PARTIES ACKNOWLEDGE THAT THE PAYMENTS AND BENEFITS
DESCRIBED IN THIS PARAGRAPH 2, AS WELL AS EXECUTIVE’S VESTED RIGHTS, IF ANY,
UNDER (I) THE COMPANY’S 401(K) PLAN, (II) THE OPTION AGREEMENTS (AS DEFINED IN
PARAGRAPH 4 BELOW) AND (III) THE STOCK BONUS AGREEMENT DATED JANUARY 18, 2006,
CONSTITUTE COMPENSATION AND RIGHTS TO WHICH EXECUTIVE WOULD BE ENTITLED WHETHER
OR NOT EXECUTIVE ENTERED INTO THIS AGREEMENT.


3.     ADDITIONAL CONSIDERATION.  IN CONSIDERATION OF EXECUTIVE’S EXECUTION AND
DELIVERY OF THIS AGREEMENT AND SUBJECT TO EXECUTIVE’S COMPLIANCE WITH
EXECUTIVE’S OBLIGATIONS HEREUNDER, THE COMPANY AGREES AFTER EXECUTIVE’S
EMPLOYMENT IS TERMINATED (I) TO PAY EXECUTIVE AN AGGREGATE OF $320,000 IN 26
BI-WEEKLY INSTALLMENTS (PRO-RATED FOR PERIODS OF LESS THAN A FULL BI-WEEKLY
PERIOD), WITHOUT INTEREST, WITH THE FIRST INSTALLMENT PAYABLE ON THE DATE WHICH
IS TWO WEEKS AFTER THE DATE THAT THE REVOCATION PERIOD DESCRIBED IN THE
COMPANY’S THEN STANDARD RELEASE WHICH EXECUTIVE SHALL ADDITIONALLY


--------------------------------------------------------------------------------




 


BE REQUIRED TO SIGN AT THE SEPARATION DATE EXPIRES WITHOUT EXECUTIVE HAVING
EXERCISED THE RIGHT OF REVOCATION DESCRIBED THEREIN AND (II) PROVIDE MEDICAL,
DENTAL AND VISION COVERAGE THROUGH COBRA UNDER THE SAME TERMS AND CONDITIONS AS
PREVIOUSLY MAINTAINED WHILE AN EMPLOYEE AT THE COMPANY’S EXPENSE FOR THE PERIOD
THAT SEVERANCE IS PAID HEREUNDER. SHOULD EXECUTIVE SECURE OTHER EMPLOYMENT WITH
SIMILAR BENEFITS DURING THE SEVERANCE PERIOD, HE SHALL PROMPTLY NOTIFY THE
COMPANY AND SUCH COMPANY BENEFITS SHALL CEASE.  THE 18 MONTH PERIOD OF COBRA
BEGINS ON THE SEPARATION DATE.


ANY AND ALL CONSIDERATION DESCRIBED IN THIS PARAGRAPH 3 SHALL CONSTITUTE
CONSIDERATION FOR EXECUTIVE’S EXECUTION OF THIS AGREEMENT AND SUCH CONSIDERATION
SHALL BE REDUCED BY APPLICABLE WITHHOLDING TAXES, PAYROLL DEDUCTIONS AND AMOUNTS
REQUIRED BY LAW TO BE WITHHELD.  EXECUTIVE ACKNOWLEDGES THAT THE CONSIDERATION
DESCRIBED IN THIS PARAGRAPH 3 CONSTITUTES CONSIDERATION TO WHICH EXECUTIVE WAS
NOT PREVIOUSLY ENTITLED IN THE ABSENCE OF THIS AGREEMENT, WHETHER BY COMPANY
POLICY, WRITTEN AGREEMENT OR OTHERWISE. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF THE
FIRST SENTENCE OF THIS PARAGRAPH 3, THE COMPANY MAY ACCELERATE THE TIMING OF ANY
PAYMENT PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT IN THE EVENT THE COMPANY
DETERMINES IN ITS SOLE DISCRETION THAT SUCH ACCELERATION COULD MINIMIZE OR
ELIMINATE THE RISK THAT ANY PAYMENT TO EXECUTIVE HEREUNDER WOULD BE DEEMED TO
VIOLATE SECTION 409A OF THE INTERNAL REVENUE CODE, AS IT MAY BE AMENDED FROM
TIME TO TIME.


4.     GENERAL RELEASE.  IN CONSIDERATION OF THE OBLIGATIONS OF THE COMPANY IN
PARAGRAPH 3 ABOVE AND AS A MATERIAL INDUCEMENT TO THE COMPANY TO ENTER INTO THIS
AGREEMENT, EXECUTIVE, ON BEHALF OF EXECUTIVE, EXECUTIVE’S HEIRS, ESTATE,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS, DOES HEREBY IRREVOCABLY AND
UNCONDITIONALLY RELEASE, ACQUIT AND FOREVER DISCHARGE EACH OF THE RELEASEES (AS
DEFINED BELOW) FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, DEBTS,
ADMINISTRATIVE OR AGENCY CHARGES, DUES, SUMS OF MONEY, COMPENSATION, PAY,
BONUSES, CLAIMS, COMPLAINTS, LIABILITIES, OBLIGATIONS, AGREEMENTS, PROMISES,
DAMAGES, DEMANDS, JUDGMENTS, COSTS, LOSSES, EXPENSES AND LEGAL FEES AND EXPENSES
OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WHICH
EXECUTIVE OR EXECUTIVE’S HEIRS, ESTATE, EXECUTORS, ADMINISTRATORS, SUCCESSORS
AND ASSIGNS EVER HAD, NOW HAVE OR HEREAFTER CAN, SHALL OR MAY HAVE AGAINST EACH
OR ANY OF THE RELEASEES BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER FROM
THE BEGINNING OF THE WORLD TO THE DATE OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO ANY AND ALL RIGHTS AND CLAIMS UNDER FEDERAL, STATE OR LOCAL LAWS,
REGULATIONS OR REQUIREMENTS, RIGHTS UNDER AN EMPLOYMENT AGREEMENT DATED MARCH
12, 2002 AS AMENDED AS OF SEPTEMBER 8, 2005, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL
RIGHTS ACT, THE EQUAL PAY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND ALL LOCALITIES THEREIN AND ALL RIGHTS AND CLAIMS RELATING TO
DEFAMATION, DISCRIMINATION (ON THE BASIS OF SEX, RACE, COLOR, NATIONAL ORIGIN,
RELIGION, AGE, DISABILITY, MEDICAL CONDITION OR OTHERWISE), HOSTILE WORK
ENVIRONMENT, WORKERS’ COMPENSATION, FRAUD, MISREPRESENTATION, BREACH OF
CONTRACT, RETALIATION, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS, BREACH OF ANY COVENANT OF GOOD FAITH AND FAIR DEALING, NEGLIGENCE,
WRONGFUL TERMINATION, WRONGFUL EMPLOYMENT PRACTICES OR ANY AND ALL OTHER CLAIMS
RELATING TO EXECUTIVE’S EMPLOYMENT WITH, OR SEPARATION OF EMPLOYMENT FROM, THE
COMPANY, ANY AND ALL OTHER RIGHTS AND CLAIMS ARISING UNDER ANY FEDERAL, STATE OR
LOCAL LAW, STATUTE, REGULATION OR CASE LAW, ANY EMPLOYMENT AGREEMENTS, ANY OFFER
LETTERS, ANY BONUS AGREEMENTS, ANY COMPENSATION MEMOS, ANY COMPENSATION
GUARANTEE AGREEMENTS, ANY STOCKHOLDER AGREEMENTS AND, EXCEPT AS PROVIDED IN THE
NEXT PARAGRAPH OF THIS PARAGRAPH 4, ANY AND ALL RIGHTS AND CLAIMS TO OPTIONS,
RESTRICTED STOCK UNITS, COMMON STOCK OR OTHER EQUITY INTERESTS IN THE COMPANY OR
ANY OF ITS AFFILIATES.  AS USED IN THIS AGREEMENT, THE TERM “RELEASEES” IS A
COLLECTIVE REFERENCE TO THE COMPANY AND ITS PRESENT, FORMER AND FUTURE
STOCKHOLDERS, SUBSIDIARIES, AFFILIATES, SUCCESSORS, PREDECESSORS, ASSIGNS,
EMPLOYEE BENEFIT PLANS AND EMPLOYEE PENSION PLANS, AND EACH OF THEIR RESPECTIVE

2


--------------------------------------------------------------------------------




 


DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES, REPRESENTATIVES, INSURERS AND AGENTS,
EACH IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES.

As used in this Agreement, the term “Affiliates” is a reference to all
affiliates of the Company within the meaning of Rule 405 under the Securities
Act of 1933, as amended. Notwithstanding anything in this Paragraph 4 to the
contrary, nothing in this Paragraph 4 shall be deemed to be a release of (i)
Executive’s vested rights, if any, under the Company’s 401(k) plan; (ii)
Executive’s rights under this Agreement; (iii) Executive’s rights under the
following option agreements (collectively, the “Option Agreements”): the option
agreements between the Company and Executive dated August 5, 1999, October 18,
1999, November 30, 1999, September 5, 2000, April 4, 2001, February 22, 2002,
April 10, 2003, February 9, 2004 and December 28, 2004; and (iv) Executive’s
rights under his January 18, 2006 Stock Bonus Agreement. Executive shall be
treated in the same fashion as other former employees in connection with the
current suspension of trading in the Company’s stock option program consistent
with the terms of such option agreements.

Moreover, nothing herein releases the Company of any obligation to indemnify
Executive pursuant to a contractual committment, statute, common law or
otherwise.


5.     RECORDS, DOCUMENTS, AND PROPERTY.  EXECUTIVE REPRESENTS THAT EXECUTIVE
HAS RETURNED TO THE COMPANY ALL OF THE RECORDS, CORRESPONDENCE, ELECTRONIC AND
MAGNETIC STORAGE MEDIA, DOCUMENTS, REPORTS, FILES AND ALL OTHER PROPERTY,
INCLUDING KEYS, OF THE COMPANY OR ANY OF ITS AFFILIATES, PRIOR TO OR
CONTEMPORANEOUSLY WITH EXECUTIVE’S EXECUTION AND DELIVERY OF THIS AGREEMENT.
EXECUTIVE AGREES NOT TO RETAIN ANY COPIES, DUPLICATES OR EXCERPTS OF ANY OF THE
AFOREMENTIONED DOCUMENTS OR ITEMS. EXECUTIVE SHALL HOWEVER BE ALLOWED TO
PERMANENTLY KEEP HIS DESKTOP COMPUTER AT HIS OFFICE AND HIS LAPTOP AFTER BOTH
ARE PURGED OF ANY COMPANY DATA.


6.     REVIEW PERIOD; REVOCATION.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
BEEN GIVEN A PERIOD OF 21 DAYS, NOT INCLUDING THE DATE OF RECEIPT, IN WHICH TO
CONSIDER AND SIGN THIS AGREEMENT. IN ADDITION, EXECUTIVE MAY REVOKE THIS
AGREEMENT WITHIN 7 CALENDAR DAYS OF SIGNING.  THE AGREEMENT WILL NOT BE
EFFECTIVE OR ENFORCEABLE UNTIL SUCH 7 CALENDAR DAY PERIOD HAS EXPIRED WITHOUT
REVOCATION. TO BE EFFECTIVE, ANY REVOCATION MUST BE IN WRITING AND DELIVERED TO
THE MONSTER WORLDWIDE, INC. AT 622 THIRD AVENUE, 39TH FLOOR, NEW YORK, NY 10017
TO THE ATTENTION OF EVAN KORNRICH EITHER BY HAND OR BY MAIL WITHIN THE 7
CALENDAR DAY PERIOD. IF SENT BY MAIL, THE REVOCATION MUST BE (1) POSTMARKED
WITHIN THE 7 CALENDAR DAY PERIOD, (2) PROPERLY ADDRESSED TO THE COMPANY; AND
(3) SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.  AFTER THE 7 CALENDAR DAY
REVOCATION PERIOD HAS PASSED, THIS AGREEMENT SHALL BE IRREVOCABLE.  WITHOUT IN
ANY WAY LIMITING THE EFFECT OF REVOCATION BY EXECUTIVE, IN THE EVENT THAT
EXECUTIVE REVOKES THIS AGREEMENT, ANY AMOUNT PAID TO OR FOR THE BENEFIT OF
EXECUTIVE UNDER THE PROVISIONS OF PARAGRAPH 3 ABOVE SHALL PROMPTLY BE RETURNED
TO THE COMPANY.


7.     CONFIDENTIALITY; NON-DISPARAGEMENT. EXECUTIVE AGREES TO TREAT THE TERMS
AND EXISTENCE OF THIS AGREEMENT AS ABSOLUTELY CONFIDENTIAL, AND NOT TO DISCLOSE
THE TERMS OR EXISTENCE HEREOF TO ANYONE EXCEPT EXECUTIVE’S ATTORNEY, ACCOUNTANT,
TAX ADVISOR, IMMEDIATE FAMILY, OR EXCEPT AS MAY BE REQUIRED BY LAW OR AGREED TO
IN WRITING BY THE COMPANY, PROVIDED THAT EXECUTIVE WILL CAUSE EACH OF SUCH
INDIVIDUALS AND ENTITIES TO KEEP SUCH TERMS CONFIDENTIAL. IN THE EVENT
DISCLOSURE OF ANY SUCH INFORMATION IS REQUIRED OR PURPORTEDLY REQUIRED BY LAW,
EXECUTIVE WILL PROVIDE THE COMPANY WITH PROMPT NOTICE OF ANY SUCH REQUIREMENT SO
THAT THE COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER. EXECUTIVE AGREES NOT
TO DISPARAGE OR DEFAME THE COMPANY OR ANY OF THE OTHER RELEASEES OR TO MAKE ANY
STATEMENTS CONCERNING ANY OF THE FOREGOING INTENDED TO OR WHICH MAY REASONABLY
BE DEEMED TO HARM THE BUSINESS INTERESTS OF,

3


--------------------------------------------------------------------------------




 


OR TO FACILITATE THE PURSUIT OF ANY CLAIMS AGAINST, THE COMPANY OR ITS
AFFILIATES. EXECUTIVE RECOGNIZES AND AGREES THAT THIS PROVISION WAS A
SIGNIFICANT INDUCEMENT FOR THE COMPANY TO ENTER INTO THIS AGREEMENT. IN THE
EVENT OF A BREACH BY EXECUTIVE OF ANY OF THE MATERIAL TERMS OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO THIS PARAGRAPH 7, AND WITHOUT IN ANY WAY LIMITING
THE COMPANY’S REMEDIES FOR ANY SUCH BREACH, EXECUTIVE WILL AUTOMATICALLY FORFEIT
ANY OUTSTANDING PAYMENTS DUE UNDER PARAGRAPH 3 ABOVE. EXECUTIVE FURTHER AGREES
TO INDEMNIFY AND HOLD THE RELEASEES HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES, LIABILITIES, DAMAGES AND EXPENSES (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES) ANY RELEASEE MAY SUFFER OR INCUR ARISING OUT OF OR
IN CONNECTION WITH ANY BREACH OF A REPRESENTATION OR AGREEMENT OF EXECUTIVE
HEREUNDER. THE COMPANY’S MANAGEMENT AND HR PERSONNEL AGREE NOT TO DISPARAGE
EXECUTIVE TO ANY PROSPECTIVE EMPLOYER OR TO THE MEDIA.


8.     RESTRICTIVE COVENANTS.  AS A MATERIAL INDUCEMENT TO THE COMPANY TO ENTER
INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT EXECUTIVE WILL
STRICTLY ABIDE BY EACH AND EVERY NON-SOLICITATION, CONFIDENTIALITY,
NON-COMPETITION, NONRAID AND/OR SIMILAR OBLIGATION WHICH EXECUTIVE MAY HAVE WITH
RESPECT TO THE COMPANY AND/OR ITS AFFILIATES, WHETHER BY AGREEMENT, FIDUCIARY
OBLIGATION OR OTHERWISE, INCLUDING BUT NOT LIMITED TO THOSE SET FORTH IN THE
OPTION AGREEMENTS.


9.     NON-ADMISSION.  NOTHING IN THIS AGREEMENT IS INTENDED TO BE, NOR WILL BE
DEEMED TO BE, AN ADMISSION BY THE COMPANY OR ANY RELEASEE (I) THAT IT HAS
VIOLATED ANY STATE OR FEDERAL LAW, RULE, REGULATION, PRINCIPLE OF COMMON LAW OR
OTHER OBLIGATION, (II) THAT IT HAS ENGAGED IN ANY WRONGDOING, OR (III) THAT
EXECUTIVE WOULD BE ENTITLED TO ANY OF THE CONSIDERATION DESCRIBED IN PARAGRAPH 3
ABOVE IN THE ABSENCE OF THIS AGREEMENT.


10.   COOPERATION. EXECUTIVE AGREES TO PROVIDE REASONABLE ASSISTANCE TO THE
COMPANY RELATING TO THE ORDERLY TRANSITION OF EXECUTIVE’S DUTIES AND
RESPONSIBILITIES FROM TIME TO TIME AS REASONABLY REQUESTED BY THE COMPANY. IN
ADDITION, THE COMPANY MAY FROM TIME TO TIME REQUEST EXECUTIVE’S REASONABLE
ASSISTANCE IN CONNECTION WITH PENDING OR THREATEN LITIGATION OR CLAIMS
CONCERNING MATTERS ABOUT WHICH EXECUTIVE MAY HAVE ACTUAL OR IMPUTED KNOWLEDGE.
IT IS UNDERSTOOD THAT SUCH ASSISTANCE MAY INCLUDE, WITHOUT LIMITATION,
EXECUTIVE’S PROVIDING AND COMPILING INFORMATION, PARTICIPATING IN DISCUSSIONS
AND/OR INTERVIEWS, PARTICIPATING IN DEPOSITIONS REQUESTED BY PLAINTIFFS,
DEFENDANTS OR OTHERS AND TESTIFYING AS A WITNESS.  EXECUTIVE AGREES TO PROVIDE
ANY AND ALL SUCH REASONABLE ASSISTANCE TO THE COMPANY AND ITS ADVISORS UPON
REQUEST FOR NO ADDITIONAL CONSIDERATION, PROVIDED, HOWEVER, THAT THE COMPANY
SHALL PAY ON EXECUTIVE’S BEHALF OR REIMBURSE EXECUTIVE UPON PRESENTATION OF
INVOICES THEREFORE EXECUTIVE’S REASONABLE OUT-OF-POCKET COSTS RELATING THERETO.


11.   CERTAIN UNDERSTANDINGS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES CEASES AS OF THE
SEPARATION DATE AND THAT EXECUTIVE HAS NO RIGHT TO BE REEMPLOYED BY THE COMPANY
OR ANY OF ITS AFFILIATES. EXECUTIVE REPRESENTS THAT EXECUTIVE HAS NOT FILED ANY
COMPLAINTS OR CHARGES OR LAWSUITS AGAINST THE COMPANY OR ANY OTHER RELEASEE WITH
ANY GOVERNMENTAL AGENCY OR COURT OR OTHERWISE, NOR DIRECTLY OR INDIRECTLY
ASSISTED ANY OTHER PERSON OR ENTITY IN CONNECTION WITH ANY PROPOSED FILING OF
ANY COMPLAINTS OR CHARGES OR LAWSUITS AGAINST THE COMPANY OR ANY OTHER RELEASEE
AND, SUBJECT TO THE NEXT SENTENCE, THAT EXECUTIVE WILL NOT DO SO HEREAFTER. ANY
DISPUTES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR RELATING TO ANY
OTHER RIGHTS EXPRESSLY RETAINED BY EXECUTIVE PURSUANT TO THE TERMS OF THIS
AGREEMENT SHALL BE SUBMITTED TO ARBITRATION IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE OPTION AGREEMENTS. EXECUTIVE AND THE COMPANY EACH REPRESENTS
TO THE OTHER THAT NEITHER HAS RELIED ON ANY REPRESENTATION OR STATEMENT OF THE
OTHER OR ANY OTHER RELEASEE WHICH IS NOT SET FORTH IN THIS AGREEMENT.

4


--------------------------------------------------------------------------------




 


12.   GENERAL.  THIS AGREEMENT (I) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND TERMINATES, SUPERSEDES AND
PREEMPTS ANY PREVIOUS ORAL OR WRITTEN ARRANGEMENTS OR UNDERSTANDINGS RELATING
THERETO, (II) MAY BE SIGNED IN COUNTERPARTS, (III) SHALL BE GOVERNED BY THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES, (IV) MAY NOT BE AMENDED, TERMINATED, EXTENDED OR WAIVED ORALLY, AND (V)
MAY NOT BE ASSIGNED, IN WHOLE OR IN PART, BY EXECUTIVE. PARAGRAPH HEADINGS ARE
FOR CONVENIENCE ONLY AND DO NOT AFFECT THE MEANING OF ANY PROVISIONS OF THIS
AGREEMENT. IF ANY PORTION OF THIS AGREEMENT IS FOUND TO BE INVALID OR
UNENFORCEABLE, THE REMAINING PORTIONS SHALL REMAIN IN EFFECT.


13.   VOLUNTARY AND KNOWING ACTION.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.
EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY
AND UNDERSTANDS ALL OF ITS TERMS, AND IS SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND WITH THE FULL INTENT OF, AMONG OTHER THINGS, RELEASING THE
COMPANY AND CERTAIN OTHER PARTIES OF ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

Dated: September 15, 2006

/s/ Brian L. Farrey

 

Brian L. Farrey

 

 

 

 

 

 

 

 

 

 

Dated: September 18, 2006

/s/ Evan Kornrich

 

Monster Worldwide, Inc.

 

 

 

 

Name:

Evan Kornrich

 

Title:

Vice President of Litigation

 

 

5


--------------------------------------------------------------------------------